Citation Nr: 0609246	
Decision Date: 03/30/06    Archive Date: 04/07/06

DOCKET NO.  03-34 344	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Nashville, Tennessee


THE ISSUE

Entitlement to an effective date earlier than December 10, 
1999, for the grant of service connection for bilateral 
hearing loss.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse



ATTORNEY FOR THE BOARD

S. Yim, Associate Counsel


REMAND

The veteran served on active duty from August 1960 to August 
1962.  

As much as the Board regrets further delay in the 
adjudication of this appeal, another REMAND is warranted.  In 
January 2005, the Board directed, among other things, that 
the RO specifically adjudicate the issue of whether there was 
clear and unmistakable error (CUE) in the April 1982 rating 
decision denying service connection for hearing loss.  The 
June 2005 Supplemental Statement of the Case (SSOC) addresses 
only the issue of entitlement to an effective date earlier 
than December 10, 1999, for the grant of service connection 
for hearing loss, but not the CUE claim.  The Board itself 
errs if it fails to ensure compliance with its remand 
directives.  See Stegall v. West, 11 Vet. App. 268 (1998).      

Based on the above, the appeal is REMANDED to the RO, via the 
Appeals Management Center in Washington, D.C., for the 
following actions.  The veteran will be notified if further 
action is needed on his part.

1.  Ask the veteran to submit any evidence or 
information pertinent to his claim of CUE in 
the April 1982 rating decision and associate 
with the claims folder any such items 
received.

2.  Then, after ensuring compliance with all 
notice and assistance duties, readjudicate the 
claim, discussing whether there was CUE in the 
1982 rating decision.  If the decision remains 
unfavorable, then issue an SSOC that includes 
a discussion of asserted CUE and all 
controlling law and regulations, and provide 
the veteran and his representative an 
opportunity to respond to it.  Then return the 
appeal to the Board, if in order.     

The veteran has the right to submit additional evidence and 
argument on the matter(s) remanded.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

All claims remanded by the Board or by the United States 
Court of Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled 
expeditiously.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2005).



_________________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).




 
 
 
 

